Exhibit 10.2

 

LOGO [g150554g96n49.jpg]

EMPLOYMENT AGREEMENT

 

In consideration of my promotion to President, Semiconductor Test by Teradyne,
Inc., a corporation of the Commonwealth of Massachusetts (herein referred to as
“the Company”), effective February 8, 2016 and the payments made to me as
consequence thereof, I agree that, effective February 8, 2016, I will promptly
report to an officer of the Company or to such other individual as may from time
to time be designated, all inventions and new ideas which I, alone or with
others, have conceived or reduced to practice since the time of entering the
employment of the Company in respect to any subject matter relating to the
business in which the Company is engaging as of the date of conception or
reduction to practice of each such invention or new idea. This obligation ceases
with termination of my employment with the Company.

I further agree to assign to the Company the entire interest throughout the
world in all inventions and new ideas referred to in the proceeding paragraph,
whether or not reported by me, and to execute all papers and do anything
necessary and reasonable to secure to the Company title therein and Letters
Patent pertaining thereto including the giving of testimony in any suit if
called so to do during or after my employment but all at the expense of the
Company. I also waive all claims to moral rights in any Inventions.

All inventions and new ideas that would fall within the scope of this Agreement,
but for the fact that they were conceived prior to my employment by the Company,
may be excluded from this Agreement only if I can establish, under applicable
inventorship law, a date of conception prior to my entering the employment of
the Company.

I further agree that I will make a written record of all inventions and new
ideas falling within the scope of this Agreement in the form of notes, sketches,
drawing, or reports relating thereto, which records shall be and remain the
property of and available to the Company at all times.

I further agree that I will not, during or after the period of my employment
with the Company, divulge to any unauthorized persons confidential information
concerning the Company’s business, technology, and activities that I learn
during the period of my employment, or use any such information except on the
Company’s behalf.

I further agree that I will observe all rules and regulations laid down by the
Government agencies relating to the safeguarding of classified information that
may be disclosed or entrusted to me in connection with any contract between the
Company and the Government or any contractor with the Government.

I further agree that during the period of my employment by the Company, I will
not directly or indirectly enter the employment of, or render any professional
services, including but not limited to as an independent contractor, consultant,
director, partner, owner or otherwise, except such as are rendered at the
request of the Company, to any individual, partnership, association or

corporation who or which is a competitor of the Company without the prior
permission in writing of the Company. Competitor includes, but is not limited
to, any business or enterprise that develops, designs, produces, markets, sells
or renders any product or service or intends to do so that is competitive with
any product or service developed, produced, marketed, sold or rendered by the
Company, including actual or demonstrably anticipated research or development. I
further agree that I will notify the Company of any outside employment in which
I am engaged during the period of my employment with the Company.

I further agree that during the period of my employment with the Company, and
for a period of one year after my employment ceases as a result of my voluntary
resignation, I will not (except on the Company’s behalf) solicit (for the
purpose of providing a product or service that is competitive with the Company)
any customer or prospective customer of the Company that was contacted,
solicited or served by me within the five-year period immediately preceding the
termination of my employment with the Company.

I further agree that during the period of my employment with the Company, and
for a period of one year after my employment ceases as a result of my voluntary
resignation, I will not recruit, solicit, hire, or engage as an employee or an
independent contractor, any employee or former employee of the Company,
excluding former employees whose employment with the Company has been terminated
for a period of six months or longer.

Due to the global market in which the Company operates, the geographic scope of
this Agreement shall extend to anywhere the Company or its subsidiaries do
business, have done business or have plans to do business.

This Agreement supersedes all previous agreements between me and the Company
relating to the subject matter hereof, and may not be modified on behalf of the
Company in whole or in part except by a statement in writing signed by an
authorized officer of the Company.

I further agree that if any one or more provisions in this Agreement are deemed
unenforceable, they will be reformed to the extent necessary to make them
enforceable, and the remaining provisions of this Agreement will continue in
full force and effect.

I further agree that this Agreement shall be governed by and construed as a
sealed instrument under and in accordance with the laws of the Commonwealth of
Massachusetts without regard to conflict of laws provisions. Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the Commonwealth of Massachusetts (or, if appropriate, federal court located
within Massachusetts), and I consent to the jurisdiction of such a court.

 

 

I acknowledge that I have carefully read this Agreement and understand and agree
to all the provisions in this Agreement.

 

The parties hereto agree that the effective date of this Agreement shall be
February 8, 2016.

 

Signed at North Reading, MA, this 8th day of February 2016.

 

Employee Signature:

 

            /s/ Greg Smith

  Teradyne Signature:  

            /s/ Charles J. Gray